Citation Nr: 1601359	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-10 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.


REPRESENTATION

Veteran represented by:	Michael J. Kelly, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel
	

INTRODUCTION

The Veteran served on active duty from July 1980 to February 1982. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2015. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hearing loss and tinnitus, as a result of in-service noise exposure. Additionally, the Veteran seeks service connection for an acquired psychiatric disorder, to include depressive disorder which he asserts began in-service. A remand is warranted for the Veteran to be provided another VA examination as to hearing loss and tinnitus and as to the nature and etiology of his acquired psychiatric disorder, to include depressive disorder. 
In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in-service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has a duty to assist which includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4).  The Veteran was provided with a VA audiology examination in November 2010. The examiner found the Veteran had hearing loss that was not disabling for VA purposes. See November 2010 VA examination; 38 C.F.R. § 3.385. In the December 2015, hearing, before the undersigned VLJ, the Veteran testified that his hearing loss has worsened since his most recent VA examination. See December 2015 hearing transcript. Further, the Veteran's representative indicated his hearing loss may have had delayed onset over time due to his noise exposure in-service. Id. A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). While the November 2010 VA examiner found the Veteran did not have a hearing loss disability for VA purposes, his current statements give rise to a duty for VA to assist in providing an addendum examination, as the prior examination may no longer be an accurate reflection of his current disability. Since the Veteran is competent to report symptoms of his hearing loss worsening it is possible that such may now meet the threshold for VA disability purposes. As such, the Board finds that a remand is warranted for an addendum VA examination.    

Turning to the Veteran's claim for service connection for an acquired psychiatric disorder, to include depressive disorder the medical evidence of record documents a current disability. The Veteran has a current diagnosis of depressive disorder and receives ongoing treatment. See VA treatment record September 2010.

Next, addressing whether there is evidence establishing an in-service event, injury or disease, the Veteran testified that his symptoms of depression began in-service. See December 2015 hearing transcript. The Veteran reported feeling apathetic, isolated and having low energy while in-service which he reported eventually lead to his discharge. Post-service the Veteran reported isolating himself and drinking heavily. Id. The Veteran's personnel records indicate he was not recommended for reenlistment and his DD 214 indicates discharge due to substandard performance/inability to adapt to military service. In light of the Veteran's testimony and the corroborating personnel records regarding symptoms in-service and since, a VA examination is warranted as the threshold has been met. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding VA medical records.

2. Schedule the Veteran for another VA audiological examination.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions: 

a. Does the Veteran have a current bilateral hearing loss disability for VA purposes?

b. If so, is at least as likely as not (50% probability or greater) that any current bilateral hearing loss disability began in or is etiologically related to service, to include as a result of in-service noise exposure?  

The examiner should explain what a significant threshold shift is and the significance, if any, of the presence or absence of any shifts of hearing acuity during service. 

The examiner should also address whether it is at least as likely as not that the Veteran has delayed onset hearing loss that is related to service.

c. Is it at least as likely as not (50% probability or greater) that the current tinnitus begin in or is etiologically related to service, to include as a result of in-service noise exposure?  

The examiner's attention is directed to the Veteran's December 2015 testimony that his tinnitus began in-service and has persisted since service, after noise exposure related to his military occupational specialty (MOS) and the firing of weapons. See December 2015 hearing testimony, p. 17. 

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87. 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in-service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute post-service findings to the injury in-service. See Hensley v. Brown, 5 Vet. App. 155,159 (1993). 

The examiner must provide a rationale for the opinion expressed. In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against.

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After completing the above development to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's current acquired psychiatric disorder, to include depressive disorder. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed acquired psychiatric disorder, to include depressive disorder is etiologically related to his active military service? 

The examiner's attention is directed to the Veteran's December 2015 testimony regarding his symptoms originating in-service. The Veteran reported feeling apathetic, isolated and having low energy while in-service which he reported eventually lead to his discharge. Post-service the Veteran reported isolating himself and drinking heavily. The Veteran's lay contentions must be considered in making the determination as to whether a nexus exists.

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

